Case 17-34423         Doc 38      Filed 11/05/18    Entered 11/05/18 16:50:45         Desc         Page 1
                                                   of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 34423
         Carl Floyd

                      Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/16/2017.

         2) The plan was confirmed on 01/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/22/2018.

         5) The case was Dismissed on 06/14/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-34423             Doc 38             Filed 11/05/18    Entered 11/05/18 16:50:45                Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                        $1,312.50
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                $1,312.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $1,123.43
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                     $59.07
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $1,182.50

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Health Care                        Unsecured      1,275.00            NA              NA            0.00       0.00
 American InfoSource LP                      Unsecured           0.00        159.95          159.95           0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         437.00        437.58          437.58           0.00       0.00
 AT&T CORP by American InfoSource LP         Unsecured      2,351.00       2,350.98        2,350.98           0.00       0.00
 Bank Of America                             Unsecured      1,476.00       1,552.82        1,552.82           0.00       0.00
 Berwyn Kia                                  Secured        1,800.00           0.00        1,800.00          30.00       0.00
 Capital One Auto Finance                    Secured       27,760.00     27,999.50        27,760.00        100.00        0.00
 Capital One Auto Finance                    Unsecured            NA         239.50          239.50           0.00       0.00
 Commonwealth Edison Company                 Unsecured         255.00        392.83          392.83           0.00       0.00
 Department Of Education                     Unsecured     76,346.00     77,130.46        77,130.46           0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Ed/navient                          Unsecured           0.00           NA              NA            0.00       0.00
 Diversified Consultant                      Unsecured         482.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414               Priority            0.00         45.04           45.04           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-34423              Doc 38   Filed 11/05/18    Entered 11/05/18 16:50:45               Desc        Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim        Principal       Int.
 Name                                   Class   Scheduled      Asserted      Allowed         Paid          Paid
 Illinois Dept of Revenue 0414      Unsecured          80.00        421.20        421.20           0.00        0.00
 Midland Funding LLC                Unsecured         762.00        762.28        762.28           0.00        0.00
 MIRAMEDRG                          Unsecured          54.00           NA            NA            0.00        0.00
 MIRAMEDRG                          Unsecured          54.00           NA            NA            0.00        0.00
 MIRAMEDRG                          Unsecured          50.00           NA            NA            0.00        0.00
 PAYPAL                             Unsecured      1,980.00            NA            NA            0.00        0.00
 Portfolio Recovery Associates      Unsecured         987.00        994.29        994.29           0.00        0.00
 Progressive Leasing                Secured           460.00           NA            NA            0.00        0.00
 Quantum3 Group                     Unsecured         532.00        532.52        532.52           0.00        0.00
 SVM Management                     Unsecured           0.00           NA            NA            0.00        0.00
 Syncb/Amazon                       Unsecured         718.00           NA            NA            0.00        0.00
 Syncb/belk                         Unsecured      1,082.00            NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00               $0.00                  $0.00
       Mortgage Arrearage                                       $0.00               $0.00                  $0.00
       Debt Secured by Vehicle                             $29,560.00             $130.00                  $0.00
       All Other Secured                                        $0.00               $0.00                  $0.00
 TOTAL SECURED:                                            $29,560.00             $130.00                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                $0.00                $0.00
        Domestic Support Ongoing                                 $0.00                $0.00                $0.00
        All Other Priority                                      $45.04                $0.00                $0.00
 TOTAL PRIORITY:                                                $45.04                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                               $84,974.41                 $0.00                $0.00


 Disbursements:

           Expenses of Administration                             $1,182.50
           Disbursements to Creditors                               $130.00

 TOTAL DISBURSEMENTS :                                                                             $1,312.50




UST Form 101-13-FR-S (9/1/2009)
Case 17-34423        Doc 38      Filed 11/05/18     Entered 11/05/18 16:50:45            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
